13-3996
     Ye v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A200 168 525
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   28th day of July, two thousand fifteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PETER W. HALL,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   QING YE,
14                 Petitioner,
15
16                 v.                                                13-3996
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Gerald Karikari, New York, New York.
25
26   FOR RESPONDENT:                    Stuart F. Delery, Assistant Attorney
27                                      General; Katharine E. Clark, Senior
28                                      Litigation Counsel; Kabina Laeticia
29                                      Mukala, Law Clerk; Jem C. Sponzo,
1                                  Trial Attorney, Office of
2                                  Immigration Litigation, United
3                                  States Department of Justice,
4                                  Washington, D.C.

5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DENIED.

9        Petitioner Qing Ye, a native and citizen of the People’s

10   Republic of China, seeks review of a September 25, 2013,

11   decision of the BIA affirming an August 7, 2012, decision of

12   an Immigration Judge (“IJ”) denying Ye’s application for

13   asylum, withholding of removal, and relief under the Convention

14   Against Torture (“CAT”).       In re Qing Ye, No. A200 168 525

15   (B.I.A. Sept. 25, 2013), aff’g No. A200 168 525 (Immig. Ct. N.Y.

16   City Aug. 7, 2012).   We assume the parties’ familiarity with

17   the underlying facts and procedural history in this case.

18       Under the circumstances of this case, we have reviewed the

19   IJ’s decision and the BIA’s decision, “for the sake of

20   completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

21   2008).    The    applicable    standards   of   review   are   well




                                      2
1    established.     See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

2    Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

3        For asylum applications governed by the REAL ID Act, such

4    as Ye’s, the agency may, considering the totality of the

5    circumstances,      base   a    credibility      finding    on   an   asylum

6    applicant’s    “demeanor,        candor     or     responsiveness,”        the

7    plausibility   of    his   account,       and    inconsistencies      in   the

8    statements, without regard to whether they go “to the heart of

9    the applicant’s claim.”         8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

10   Xia Lin v. Mukasey, 562 F.3d 162, 167 (2d Cir. 2008).             We “defer

11   to an IJ’s credibility determination unless, from the totality

12   of the circumstances, it is plain that no reasonable fact-finder

13   could make such an adverse credibility ruling.”              Xiu Xia Lin,

14   534 F.3d at 167.

15       Substantial evidence supports the IJ’s adverse credibility

16   determination.       The   IJ    relied    on    internal   and    external

17   inconsistencies in Ye’s testimony, Ye’s evident unfamiliarity

18   with documents he submitted, and Ye’s tendency to alter his

19   testimony when confronted with an inconsistency.                 The record

20   supports all of these findings.           For instance, he stated that

21   he never sought medical attention after being beaten, but when
                                         3
1    confronted with a certificate from a hospital, he stated that

2    he discussed his injuries with a doctor.          While Ye’s evidence

3    demonstrated that his church friend, like Ye himself, was made

4    to report to police after release from detention, and that the

5    Chinese church Ye attended had been forced to dissolve, Ye was

6    seemingly   unaware    of   either   of   these   facts,   indicating

7    unfamiliarity with his own evidence.        The explanation for the

8    latter inconsistency--that he knew (but did not say) that the

9    church was dissolved, but could not say whether it had

10   reopened--would not compel a reasonable fact-finder to credit

11   his testimony.   See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

12   Cir. 2005).

13       Finally, the record supports the IJ’s finding that Ye

14   viewed his hospital certificate as evidence that he was still

15   in China in June 2010, and did not connect it with his alleged

16   past persecution.     Ye initially testified that he did not seek

17   medical attention after being released from detention, and his

18   bruises took one month to heal.           Only when the Government

19   pointed out that his hospital visit took place less than one

20   week after his release did he mention that the doctor he saw

21   commented on his bruises, and said they were healing.
                                      4
1        Considering             Ye’s      inconsistent         testimony,       his

2    unfamiliarity        with     his     documentary       evidence,   and     his

3    willingness     to    change        his       testimony,   the   totality   of

4    circumstances    supports           the   agency’s     adverse    credibility

5    determination.       Because his claim for relief depends on his

6    credibility,     the        adverse       credibility      determination    is

7    dispositive of his applications for asylum and withholding of

8    removal.    Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

9        For the foregoing reasons, the petition for review is

10   DENIED.    As we have completed our review, any stay of removal

11   that the Court previously granted in this petition is VACATED,

12   and any pending motion for a stay of removal in this petition

13   is DISMISSED as moot.          Any pending request for oral argument

14   in this petition is DENIED in accordance with Federal Rule of

15   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

16   34.1(b).

17                                         FOR THE COURT:
18                                         Catherine O=Hagan Wolfe, Clerk




                                               5